UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-00216 Nicholas High Income Fund, Inc. (Exact name of registrant as specified in charter) 411 East Wisconsin Avenue Milwaukee, Wisconsin 53202 (Address of principle executive offices) Jennifer R. Kloehn, Senior Vice President & Treasurer 411 East Wisconsin Avenue Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-4650 Date of Fiscal year-end: 12/31/2017 Date of reporting period: 07/01/2016 - 06/30/2017 Item 1. Proxy Voting Record Account Name: Nicholas High Income Fund, Inc. There is no proxy voting activity for the Fund, as the Fund did not hold any votable positions during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas High Income Fund, Inc. By (Signature and Title) /s/ David O. Nicholas David O. Nicholas, Principal Executive Officer Date 08/30/2017
